Citation Nr: 0413580	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-13 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of overpayment of pension benefits in 
the amount of $19,464.00.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, J.J. and C.Q.


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision by the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  
The veteran and his representative presented testimony before 
the undersigned Veterans Law Judge at a hearing at the RO in 
September 2003.

The veteran has raised the issue of entitlement to 
reinstatement of his nonservice-connected disability pension 
benefits.  This issue has been neither prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The RO awarded the veteran nonservice-connected 
disability pension benefits, effective November 22, 1994 
based on income information, which the veteran reported in 
his November 1994 application.  

2.  The nonservice-connected disability pension benefits were 
terminated, effective December 1, 1994 due to unreported 
excessive income and this resulted in an overpayment of 
pension benefits in the amount of $19,464.00.  

3.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was at fault 
in the creation of the overpayment.  

4.  Recovery of the overpayment would deprive the veteran 
basic necessities and otherwise result in undue financial 
hardship.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in the amount 
of $19,464.00 would violate the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1994 the veteran filed an application for 
nonservice-connected disability pension benefits.  He 
reported that he is a widower and that he had no children in 
his custody.  He listed his total net worth as $0.00.  He 
reported his total monthly income as $473.00 in Social 
Security Administration benefits.  

In a June 1995 rating decision the RO granted entitlement to 
nonservice-connected pension benefits, effective November 22, 
1994.  The July 1995 notification letter shows the veteran 
began receiving $183.00 in monthly pension benefits beginning 
on December 1, 1994 and $226.00 beginning on January 1, 1995.  

In September 2001 the veteran submitted a Pension Claim 
Questionnaire For Farm Income, VA Form 21-4165.  He reported 
gross receipts in the amount of $50,000.00 in 1999, 
$50,000.00 in 2000 and $50,000.00 in 2001.  The veteran 
listed yearly farm operating expenses for the present year in 
the amount of $22, 260.00 and in the amount of $22, 260.00 
for the prior year.  He reported operating 140 acres of land 
and produced hay.  He had 40 head of cattle.  He did not sign 
this form.

The RO returned the form for his signature and also requested 
a field examination to obtain clarification of the value of 
his assets and his farm income.  

The veteran signed and returned the Pension Claim 
Questionnaire For Farm Income, VA Form 21-4165, in January 
2002.  He also submitted a Request For Details Of Expenses, 
VA Form 21-8049, and a Statement In Support Of Claim, VA Form 
21-4138.  He stated that his acreage was worth $1,000.00 per 
acre and his 45 head of cattle were worth $300.00 each.  He 
stated he owned the farm since 1975 and that if this 
information places him over the net worth income limit to 
receive pension, then he waived due process regarding the 
termination of benefits.  He stated that he would contact the 
Debt Management Center and request a monthly repayment 
schedule for any debt not waived.  

In January 2002 the RO performed a Corpus of Estate 
Determination based on the Field Examination Report and the 
documentation obtained.  Based on the information, the RO 
concluded that the veteran was never in need of nonservice-
connected pension because his income and net-worth were such 
that they could be used for his daily living.  The RO 
notified the veteran that his VA benefits were terminated, 
effective December 1, 1994, due to excessive net worth.  This 
resulted in an overpayment in the amount of $19,464.00.

The veteran requested waiver of the overpayment.  In his July 
2002 substantive appeal he stated that he no longer owned the 
farm and he did not receive farm income.  He stated his only 
monthly income was $550.00 in Social Security Administration 
benefits.  

In several statements and during the personal hearing the 
veteran and his brother, J.J., explained that there had been 
some misunderstanding with regard to the assets and farm 
income that he previously been reported.  They also indicated 
that some of these figures are inaccurate and do not fully 
take into account qualified expenses.  Finally, they 
clarified that the veteran no longer owns the farm but he 
lives there.  

In September 2003, the veteran submitted a Financial Status 
Report, VA Form 20-5655, in support of his claim for waiver.  
He listed a $598.70 total monthly net income.  He listed his 
monthly expenses as $598.70.  This represented monthly 
$598.70 in living expenses and $0 in monthly payments on 
installment contracts and other debts.  He also listed total 
assets in the amount of $3,300.00.  




VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Barger v. Principi, 16 Vet. App. 132, 138 (2002) 
held, in part, that the VCAA is not applicable to cases 
involving waiver of indebtedness.  Therefore, the Board will 
proceed with consideration of the veteran's appeal.

Criteria

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

Analysis
I.  Validity

In the present case, it appears that the veteran is not 
challenging the propriety of the creation of the 
indebtedness.  A grant or denial of a waiver presupposes the 
propriety of the creation of the indebtedness in the first 
instance.  See Donovan v. West, 11 Vet. App. 481 (1998); 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

In Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991), the 
CAVC held that, before a claim for waiver of an overpayment 
may be adjudicated, the matter of whether the overpayment was 
properly created must first be addressed if the appellant 
asserts the invalidity of the debt.  The VA General Counsel 
has reinforced this obligation by holding that where the 
validity of a debt is challenged that issue must be developed 
before the issue of entitlement to waiver of the debt can be 
considered.  See VAOGCPREC 6-98.  




The evidence of record indicated that the veteran was 
disputing the validity of the creation of the overpayment of 
VA pension benefits.  However, at the personal hearing the 
veteran clarified that he was not disputing creation of the 
overpayment, but rather was limiting his appeal to the issue 
of waiver of overpayment of pension benefits under principles 
of equity and good conscience.  Transcript (Sept. 2003).  
Therefore, the issue in this case is limited to the request 
for waiver.  The Board notes that any issue regarding the 
validity of the overpayment is effectively rendered moot by 
the favorable determination in this case.  

II.  Waiver

In this case, the Board finds that the overpayment did not 
result from fraud, misrepresentation or bad faith on the 
veteran's part, any of which would constitute a legal bar to 
granting the requested waiver.  See 38 U.S.C.A. § 5302.  
Therefore, recovery of indebtedness can be waived if it is 
shown that it would be against the principles of equity and 
good conscience to require the veteran to repay the debt to 
the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds that the 
veteran was at fault in the creation of the debt.  At the 
time the veteran filed his November 1994 application for 
nonservice-connected disability pension benefits, he 
specifically reported his total monthly income as $473.00 in 
Social Security Administration benefits.  He listed no farm 
income although the evidence shows he was fully aware that he 
had been receiving income from his farm at that time and up 
until the time his brother purchased the farm to avoid 
foreclosure.  In his application he also specifically listed 
that his total net worth as $0.00.  He was obligated at the 
time he applied for benefits to list all his income and 
assets but he failed to do so.  It is his undisputed omission 
of reported assets that led to the award of his nonservice-
connected disability pension benefits.  

It is not until approximately seven years later that the 
veteran submitted his September 2001 Pension Claim 
Questionnaire For Farm Income, VA Form 21-4165, showing net 
farm income and assets.  In fact, during the field 
examination to obtain clarification of the value of his 
assets and his farm income, the veteran actually provided a 
statement confirming farm ownership since 1975 (well in 
advance of his claim for nonservice-connected pension 
benefits) and showing the value of his farm assets.  In the 
Statement In Support Of Claim, VA Form 21-4138, he stated 
that his 140 acres was worth $1,000.00 per acre and his 45 
head of cattle were worth $300.00 each.  Moreover, the 
veteran acknowledged at that time that if the information 
placed him over the net worth income limit to receive 
pension, then he waived due process regarding the termination 
of benefits.  He stated that he would contact the Debt 
Management Center and request a monthly repayment schedule 
for any debt not waived.  

It is the veteran's omissions regarding his farm income and 
assets that ultimately led to the January 2002 Corpus of 
Estate Determination based on the Field Examination Report 
and the documentation obtained.  Based on the information, 
the RO concluded that the veteran was never in need of 
nonservice-connected pension because his income and net-worth 
were such that they could be used for his daily living.  The 
RO notified the veteran that his VA benefits were terminated, 
effective December 1, 1994, due to excessive net worth.  This 
resulted in an overpayment in the amount of $19,464.00.  In 
this case the evidence shows that the veteran was entirely at 
fault in the creation of the overpayment and the VA was not 
at fault.  

The Board finds that waiver of recovery of the overpayment 
received beginning in December 1994 would constitute unjust 
enrichment to the veteran.  The veteran had an obligation to 
accurately report his farm income and the value of his total 
assets.  He failed to do so and allowing him to keep the 
nonservice-connected disability pension benefits would 
constitute unjust enrichment in his favor.  

However, despite the veteran's fault in the creation of the 
overpayment and the unjust enrichment in his favor, the 
weight of the evidence shows that recovery of the overpayment 
would deprive the veteran basic necessities and cause undue 
financial hardship.  

In his July 2002 substantive appeal he stated that he no 
longer owned the farm and he did not receive farm income.  In 
several statements and during the personal hearing the 
veteran and his brother, J.J., explained that the veteran no 
longer owns the farm but he lives there rent-free because of 
his limited means.  They have submitted documentation showing 
that the veteran no longer owns the farm as it had been 
purchased to avoid foreclosure.  

In September 2003, the veteran submitted a Financial Status 
Report, VA Form 20-5655, in support of his claim for waiver.  
He listed a $598.70 total monthly net income.  He listed his 
monthly expenses as $598.70.  This represented monthly 
$598.70 in living expenses.  These are basic living expenses 
that constitute necessities and leave $0 per month to repay 
the pension overpayment.  Obviously, the overpayment could 
not be recovered even in reasonably marginal monthly amounts 
without depriving the veteran basic necessities.  The 
evidence shows that he is not making monthly payments on 
installment contracts and other debts.  In fact, his current 
total monthly income would not even cover the cost of shelter 
if his family had not provided him free room.  

The Board finds that the evidence does demonstrate that the 
veteran would experience undue financial hardship if required 
to repay the VA pension benefits.  

In addition, the Board notes the evidence shows that denial 
of waiver would defeat the purpose of paying VA benefits by 
nullifying the objective for which the benefits are intended.  
There is at least some evidence that his reliance on overpaid 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation.  Therefore, recovery of 
the compensation overpayment would be against equity and good 
conscience.  

The Board concludes that recovery of the overpayment of 
nonservice-connected pension benefits in the amount of 
$19,464.00 would violate the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2003).  








ORDER

Entitlement to waiver of overpayment of nonservice-connected 
pension benefits in the amount of $19,464.00 is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



